DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This correspondence is in response to applicant’s reply filed on 11/11/2022.  Claims 1-22 are pending.
Election/Restrictions
Claims 3, 8, 14-15, 17, and 20-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/11/2022.  The Examiner notes that claims 8 and 20 are drawn to the embodiment shown in Figs. 31-41, which was not elected.  Therefore, these claims have been withdrawn from consideration.
Applicant’s election without traverse of Species IV. (drawn to Figs. 22-30) in the reply filed on 11/11/2022 is acknowledged.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 80 (as disclosed in para. [0040], line 2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step,” and are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for locking” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Three-prong test:
(A)	Claim 11 limitation uses the term “means” as a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function of locking.  Prong A is met. 
(B)	The term “means” is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that.”  Claim 11 uses the functional language “means for.”  Therefore, Prong B is met.
(C)	The term “means” or generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.  Claim 11 fails to recite structure that accomplishes the function of locking.  Therefore, Prong C is met.

	For Examination purposes, the “means for locking,” will be interpreted as the locking pins 82 and holes 84, as disclosed on pg. 19, lines 1-6 of the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 9, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carroll et al. (U.S. Pat. 4114749).
Regarding claim 1, Carroll discloses an apparatus 21 for supporting and moving a product line or drill pipe tail string (as discussed in Abstract), comprising: a platform 24 on the ground (as seen in Fig. 1); a pivot member 55 connected to the platform 24 (via 31), where the pivot member 55 defines a pivot axis (i.e. center of element 55) substantially perpendicular to the ground (as seen in Fig. 1); and at least one rotator 35 connected to the pivot member 55 (seen best in Fig. 2), where the at least one rotator 35 pivots about the pivot axis in relation to the platform 24 and rotates about a rotator axis 51.
	Regarding claim 2, Carroll discloses the apparatus 21, where the pivot member 55 is 
located at a geometrical center of the at least one rotator 35 (as seen in Fig. 2).
	Regarding claim 4, Carroll discloses the apparatus 21, further comprising a secondary 
platform 50 connected and fixed in relation to the at least one rotator 35, where the secondary 
platform 50 is above the platform 24; and further where the pivot member 55 is connected to 
the at least one rotator 35 via mounting the pivot member 55 to the secondary platform 50 (as 
seen in Fig. 3).
Regarding claim 5, Carroll discloses the apparatus 21, further comprising an upright 
support 40 fixed at an end of the at least one rotator 35 (as seen in Fig. 3); and further where the pivot member 55 is connected to the rotator 35 by mounting the pivot member 55 to the upright support 40.
Regarding claim 9, Carroll discloses the apparatus 21, further comprising a track 59,60 
mounted on an underside of the secondary platform 50 (as seen in Fig. 2).
	Regarding claim 11, Carroll discloses the apparatus 21, further comprising a means for 
locking 36,57,58 on the platform 24, where the means for locking 36,57,58 is configured to 
prevent the pivot member 55 from rotating beyond a desired position.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12-13, 16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carroll et al.
Concerning method claims 12-13, 16, and 18-19, in view of the structure disclosed by Carroll above, the method of operating the device would have been obvious, since Carroll’s work station provides the same structure as the device described in the specification. The Examiner submits that it can be assumed that the device of Carroll is capable of performing the claimed process.

Allowable Subject Matter
Claims 6-7, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record fails to disclose or teach an apparatus for supporting and moving a product line or drill pipe tail string, comprising: a platform on the ground; a pivot member 55 connected to the platform, at least one rotator connected to the pivot member, where the at least one rotator pivots about the pivot axis in relation to the platform and rotates about a rotator axis; a secondary platform connected to the rotator, where a wheel is connected to an underside of the secondary platform; and further comprising a track mounted onto the platform, where wheels are inserted into the track, in addition to the limitations disclosed in claims 1 and 4.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the reference to Carroll et al. above, the Examiner submits the Notice of References Cited (PTO-892).  U.S. Pats. 10279437 to Velez, 8646731 to Burles, and 5337875 to Lee teach stands having rotators for supporting cylindrical objects.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832. The examiner can normally be reached M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        18-Nov-22